Name: Commission Regulation (EEC) No 146/91 of 22 January 1991 establishing a list of products excluded from the application of Council Regulation (EEC) No 737/90 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power stations
 Type: Regulation
 Subject Matter: trade;  electrical and nuclear industries;  health
 Date Published: nan

 23 . 1 . 91 Official Journal of the European Communities No L 17/5 COMMISSION REGULATION (EEC) No 146/91 of 22 January 1991 establishing a list of products excluded from the application of Council Regulation (EEC) No 737/90 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power stations Whereas the measures provided for in this Regulation are in accordance with the opinion of the ad hoc committee instituted by Regulation (EEC) No 737/90, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 737/90 of 22 March 1990 on the conditions governing imports of agricultural products originating in third countries follo ­ wing the accident at the Chernobyl nuclear power station ('), and in particular Articles 6 and 7 thereof, Whereas, in accordance with Regulation (EEC) No 737/90, the Commission shall adopt a list of products excluded from its application ; Whereas many agricultural products imported from third countries are either free of radioactive contamination from the Chernobyl accident or so slightly contaminated as to present no danger to health ; HAS ADOPTED THIS REGULATION : Article 1 The list of products excluded from the application of Regulation (EEC) No 737/90 is set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 January 1991 . For the Commission Carlo RIPA DI MEANA Member of the Commission (') OJ No L 82, 29. 3 . 1990, p. 1 . No L 17/6 Official Journal of the European Communities 23 . 1 . 91 ANNEX LIST OF PRODUCTS EXCLUDED FROM THE APPLICATION OF COUNCIL REGULATION (EEC) No 737/90 OF 22 MARCH 1990 CN code Description 0101 11 00 0102 10 00 0103 10 00 0104 10 10 0104 20 10 03 live horses) : pure-bred breeding animals live bovine animals) : pure-bred breeding animals live swine) : pure-bred breeding animals live sheep) : pure-bred breeding animals live goats) : pure-bred breeding animals Fish and crustaceans, molluscs and other aquatic invertebrates exept fresh water species : 0301 91 00, 0301 92 00, 0301 93 00 , 0301 99 11 , 0301 99 19, 0302 11 00, 0302 1200, 0302 19 00, 0302 66 00 , 0302 69 1 1 , 0302 69 19, 0303 10 00, 0303 21 00, 0303 22 00, 0303 29 00, 0303 76 00, 0303 79 11 , 0303 79 19, 0304 10 11 , 0304 10 13 , 0304 10 19, 0304 20 1 1 , 0304 20 13, 0304 20 19 , 0304 90 10, 0305 30 30, 0305 41 00, 0305 49 40, 0305 49 50, 0305 69 50 , 0306 19 10, 0306 29 10, 0307 60 00 05 0703 20 00 0709 52 00 0709 60 95 0709 90 31 0709 90 39 0709 90 40 0710 80 10 0711 20 0711 30 00 0713 10 11 0713 10 19 0714 Products of animal origin, not elsewhere specified or included (Onions, shallots , garlic, leeks and other alliaceous vegetables, fresh or chilled) : Garlic (Other vegetables, fresh or chilled) : Truffles (  "  (Fruits of the genus Capsicum or of the genus Pimenta) : for the industrial manu ­ facture of essential oils or resinoids (  "  (olives): for uses other than the production of oil (_ »_): (-"-): other (  "  ): Capers (Vegetables (uncooked or cooked by steaming or boilirg in water), frozen) Olives (Vegetables provisionally preserved . . .) : Olives (  "  ): Capers (Dried leguminous vegetables, shelled, whether or not skinned or split) : (Peas (Pisum sativum)): For sowing : Forage peas (Pisum arvense L.) (  "  ): (  "  ): For sowing : other Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and similar roots and tubers with high starch or inulin content, fresh or dried, whether or not sliced or in the form of pellets ; sago pith Coconuts (_"_): Pistachios (  "  ): Pecans (  "  ): Areca (or betel) and cola Bananas, including plantains, fresh or dried (Dates, figs, pineapples, avocados, guavas, mangoes and mangosteens, fresh or dried) : Pineapples (  "  ): Avocados (  "  ): Guavas, mangoes and mangosteens Citrus fruit, fresh or dried (Other fruit, fresh) : Tamarinds, cashew-apples, lychees , jackfruit, sapodillo plums (Fruit and nuts, provisionally preserved . . .) : Papaws (papayas) 0801 10 0802 50 00 0802 90 10 0802 90 30 0803 00 0804 30 00 0804 40 0804 50 00 0805 0810 90 30 0812 90 30 No L 17/723 . 1 . 91 Official Journal of the European Communities CN code Description 0813 40 50 (Fruit, dried , other than that of heading Nos 0801 to 0806 ; mixtures of nuts or dried fruits of this chapter) : Papaws (papayas) (  "  ): Tamarinds Coffee, whether or not roasted or decaffeinated ; coffee husks and skins ; coffee substitutes containing coffee in any proportion Mate Pepper of the genus Piper ; dried or crushed or ground fruits of the genus Capsicum or of the genus Pimenta Vanilla Cinnamon and cinnamon-tree flowers Cloves (whole fruit, cloves and stems) Nutmeg, mace and cardamoms ¢ Flour and meal of sago, roots or tubers of heading No 0714 (Starches ; inulin) : Manioc (cassava) starch (Ground-nuts, not roasted or otherwise cooked, whether or not shelled or broken) : (in shell) : other (  "  ): shelled, whether or not broken Copra Other oil seeds and oleaginous fruits , whether or not broken Seeds , fruit and spores, of a kind used for sowing Hop cones, fresh or dried, whether or not ground, powdered or in the form of pellets ; lupulin Plants and parts of plants (including seeds and fruits), a kind used primarily in perfumery, in pharmacy or for insecticidal, fungicidal or similar purposes, fresh or dried, whether or not cut, crushed or powdered (Locust beans , seaweeds and other algae, . . .) : Seaweeds and other algae (Locust beans, seaweeds and other algae, sugar beet and sugar cane, . . .) : Sugar cane Swedes, mangolds, fodder roots, hay, lucerne (alfalfa), clover, sainfoin, forage kale, lupines, vetches and similar forage products, whether or not in the form of pellets Lac ; gums, resins and other vegetable saps and extracts except intermixtures of vegetable extracts , for the manufacture of beverages or of food preparations : 1302 19 30 Vegetable plaiting materials ; vegetable products not elsewhere specified or included Animal or vegetable fats and oils and their cleavage products ; prepared edible fats ; animal or vegetable waxes Prepared or preserved fish ; caviar and caviar substitutes prepared from fish eggs except fresh water species : 1604 11 00, 1604 19, 1604 20 10, 1604 20 30, 1604 20 90 Crustaceans, mollucs and other aquatic invertebrates, prepared or preserved except fresh water species : 1605 40 00, 1605 90 (Cane or beet sugar and chemically pure sucrose, in solid form) : (Raw sugar not containing added flavouring or colouring matter) : Cane sugar (Cane or beet sugar and chemically pure sucrose , in solid form) : Beet sugar Other sugars, including chemically pure lactose , maltose , glucose and fructose, in solid form ; sugar syrupy not containing added flavouring or colouring matter ; artificial honey, whether or not mixed with natural honey ; caramel (Molasses resulting from the extraction or refining of sugar) : Cane molasses (Sugar confectionery (including white chocolate), not containing cocoa) : chewing gum, whether or not sugar-coated 0813 40 60 0901 0903 00 00 0904 0905 00 00 0906 0907 00 00 0908 1106 20 1108 14 00 1202 10 90 1202 20 00 1203 00 00 1207 1209 1210 1211 1212 20 00 1212 92 00 1214 13 14 15 1604 1605 1701 11 1701 12 1702 1703 10 00 1704 10 No L 17/8 Official Journal of the European Communities 23 . 1 . 91 CN code Description 1801 00 00 Cocoa beans, whole or broken , raw or roasted 1802 00 00 Cocoa shells, husks, skins and other cocoa waste 1803 Cocoa paste, whether or not defatted 1804 00 00 Cocoa butter, fat and oil 1805 00 00 Cocoa powder, not containing added sugar or other sweetening matter 2001 90 10 (Vegetables, fruit, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid) : Mango chutney 2001 90 20 (  "  ): Fruit of the genus Capsicum other than sweet peppers or pimentos 2001, 90 40 (  "  ): Yams, sweet potatoes and similar edible parts of plants containing 5 % or more by weight or starch 2001 90 60 (  "  ): Palm hearts 2003 20' 00 (Mushrooms and truffles, prepared or preserved otherwise than by vinegar or acetic acid) : Truffles 2005 70 00 (Other vegetables prepared or preserved otherwise otherwise than by vinegar or acetic acid , not frozen) : Olives 2006 00 10 (Fruit, nuts, fruit-peel and other parts of plants , preserved by sugar (drained, glace or crys ­ tallized) : Ginger 2007 91 (Jams, fruit jellies , marmalades , fruit or nut puree and fruit or nut pastes, being cooked preparations, whether or not containing added sugar or other sweetening matter) : Citrus fruit 2008 1 1 (Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included) : Ground nuts 2008 20 (  "  ) : Pineapples 2008 30 (  "  ): Citrus fruit 2008 91 00 (  " ): Palm hearts 2009 1 1 (Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter) : (orange juice) : Frozen 2009 19 (-"-): (-"-): °ther 2009 20 (  "  ): Grapefruit juice 2009 30 (  " ): Juice of any other single citrus fruit 2009 40 2009 90 41 to 2009 90 99 2101 10 (  " ): Pineapple juice (  "  ): (Mixtures of juices): Mixture of citrus fruit juices and pineapple juice (Extracts, essences and concentrates, of coffee, tea or mate and preparations with a basis of these products or with a basis or coffee, tea or mate ; roasted chicory and other roasted coffee substitutes, and extracts, essences and concentrates thereof). Extracts, essences and concentrates, of coffee, and preparations with a basis of these extracts, essences or concen ­ trates or with a basis of coffee 2102 Yeasts (active or inactive) ; other single-cell micro-organisms, dead (but not including vaccines of heading No 3002) ; prepared baking powders 2103 30 (Sauces and preparations therefor ; mixed condiments and mixed seasonings ; mustard flour and meal and prepared mustard) : Mustard flour and meal and prepared mustard 2103 90 10 (  "  ): Mango chutney, liquid 22 Beverages , spirits and vinegar except beer made from malt : 2203 00 23 Residues and waste from the food industries ; prepared animal fodder 24 Tobacco and manufactured tobacco substitutes